DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 13, 2022.  Claims 20, 21, 25, and 27-29 were amended.  Claims 1-17 are canceled claims.  Claims 18-33 are pending.
The amendments to the drawings and specification received January 13, 2022 are acknowledged.  The previous objections to the drawings and to the specification are withdrawn.
The rejection of claims 21 and 27-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the office action mailed July 14, 2021 is withdrawn due to the amendment received January 13, 2022.
The rejection of claims 20, 21, and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the office action mailed July 14, 2021 is withdrawn due to the amendment received January 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-22 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (WO 2012/118164 where US 2014/0058099 A1 has been used as a patent family equivalent document as the English translation.  Citations below are directed to the US document.)
Wakamiya et al. discloses compounds for an organic electroluminescent device (see par. 1) according to the following General Formula [1] (see par. 8):

    PNG
    media_image1.png
    318
    392
    media_image1.png
    Greyscale

In the general formula, Y1 may be selected as boron, X1 may be a nitrogen atom, and L1 and L2 may be bonded to each other via a nitrogen atom (see par. 8).  Linking groups X1 and L1 bonded to L2 may be via a nitrogen atom NR26 where R26 is alkyl or aryl (see par. 29-32).  More specifically, a nitrogen linking group of L1 and L2 may include an alkyl CH3 group (see Table 5, page 19).  Regarding claim 19, the compound may be a dimer as "n1" is 2 (see page 50, claim 1).  Instant claim 22 recites a halogen that is optional as claim 18 does not require a halogen be present.  Additionally regarding claim 22, an intermediate compound may comprise a fluorine atom as variable “Z” (see par. 93-94).
3 as an electron transporting layer (see par. 179).  Regarding claim 31, a device structure may include LiF as a component of an electron injection layer (see par. 179).   Regarding claims 32-33, the described devices may be applicable to forming an organic electroluminescent element (see par. 187, 1, 10).
	Although Wakamiya et al. does not exemplify a compound of General Formula 1 where boron is selected as Y1 in combination with the selection of X1 as N-R and L1 bonded to L2 as N-R, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound having these specific definitions for variables Y1, X1, L1 and L2 in a general formula 1 compound, because the specific definitions are taught as suitable by Wakamiya et al. for forming a functional compound for an EL device.  One would expect to achieve a functional compound within the disclosure of Wakamiya et al. with a predictable result and a reasonable expectation of success.

Claim 18-22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2009/0295275; cited on 08/21/2018 I.D.S.).
Parham et al. teaches formula (1) compounds for an organic light emitting device (OLED) (see par. 16):

    PNG
    media_image2.png
    267
    400
    media_image2.png
    Greyscale
.
X may be selected as P=O (see par. 17) and Y may be selected as O or S among others (see par. 18).  Variable n may be 0, 1, or 2 (see par. 24). R1 and R groups are described at par. 19 and 20.
Further regarding instant claim 24, Parham R and R1 groups may include aromatic ring systems of 5 to 40 ring atoms (see par. 19, 28) per at least instant compounds 1-1187, 1-1190, 1-1191, and 1-1192.
Further regarding instant claim 25, Parham R and R1 groups may include heteroaromatic (see par. 19, 28) per at least instant compound 1-3824.
Further regarding instant claims 26 and 27, the material of formula 1 is for an organic electroluminescent device (see abstract).
Further regarding claim 27, the formula 1 material may be used in the light emitting layer (see abstract and par. 52).
Further regarding claim 28, the material of formula 1 is in at least one organic layer of an organic electroluminescent device and organic layers may include electron transport and/or electron-injection layers (see par. 52).
Further regarding claim 29, the material of formula 1 may be in a hole injection or transport layer (see abstract and par. 52).
3 (see par. 84 and par. 52). Regarding claim 31, a LiF layer is between the Alq3 layer and an Al cathode layer, which is considered to meet the structural elements required by claim 31 (see par. 84).
Further regarding claims 32 and 33, the OLED devices are used in a display and emit light (see par. 70).
Although Parham does not exemplify a compound of Formula 1 where X is selected as P=O, two of the Y are O or S with n=1 and the other Y has n=zero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound having these specific definitions for the variables of the Parham formula 1, because the specific definitions are expressly taught as suitable by Parham for forming a functional compound for an OLED device.  One would expect to achieve a functional compound within the disclosure of Parham with a predictable result and a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,374,166.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘166 claims compounds as part of an EL device that are overlapping with instant formula (1) and/or encompass exact compounds the same as compounds instantly claimed.  Therefore, given the  invention. 
Claims 18-27 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-25 and 30-34 of co-pending Application No. 16/438,070 (reference application) in view of Nakagawa et al. (US 2004/0124766 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘070 claims compounds as part of an EL device that are overlapping with instant formula (1) and/or encompass exact compounds the same as compounds instantly claimed.   While the US ‘070 claims do not expressly claim a device structure, the claims are directed to a material for a light emitting layer of an organic electroluminescent element.  In analogous art Nakagawa teaches organic electroluminescent elements comprise a light emitting layer as well as other functional layers and that they may be combined or independent layers (see Nakagawa Figure 2 and par. 81-91).  It would have been obvious before the effective filing date of the invention to have claimed a light emitting device structure comprising a light emitting layer for the light emitting device comprising material as claimed in ‘070 in a known device structured as taught by Nakagawa.  One would expect to achieve an operational device including a light emitting layer as a known functional layer with a predictable result and a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Regarding the obviousness rejection over Wakamiya, applicant argues there is no explanation why one of ordinary skill would select the particular combination of variables out of many other possible combinations.  In response, the office submits Wakamiya defines variables for the Wakamiya structural formula, which result in compounds the same as compounds within the claim limitations.  There is no teaching away by Wakamiya for forming compounds as defined, which are also the same as compounds encompassed by applicant’s claimed compounds.    MPEP 2123 sets forth “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Further, MPEP 2123 states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).” One of ordinary skill in the art would have been motivated to form compounds based upon the express teachings of Wakamiya from the specific definitions provided by Wakamiya.  The argument that the compounds as claimed are different from what was shown in the reference as examples is not persuasive.
Applicant’s argument of improved comparative results is not considered persuasive to overcome the rejection, because the comparisons are not commensurate in scope with the breadth of claimed compounds in a device or commensurate with what is fairly taught and suggested by 
Regarding the rejections over Parham, applicant argues Parham “preferred” compounds are not compounds including “P=O”.  Applicant’s argument based upon lack of example compounds is not persuasive.  In response, the argument is not found persuasive, because “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  

Conclusion
Miscellaneous:
A copy of prior art document EP 3 109 253 A1 was included by applicant in the 01/13/2022 response, but was not listed on an I.D.S. form.  The reference has been listed on a PTO-892 References Cited form attached to this office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786